DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-8, 11-12, 14-17, 20-21, 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-13, of U.S. Patent No. 11,043,245 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the present application.
Patent No. 11,043,245
Application No.17/353,706
Claim1 recites a  system operable within a computer network environment for compiling a singular video file from user-generated video file fragments for playback in tandem with a context-providing audio file, the system comprising: 

and a remote service system, the remote service system for compiling the at least one video file fragment into a video file fragment compilation for progressive playback in tandem with audio file content playback based on the select start and end times of the at least one video file fragment as sequentially associated with the identifier-affiliated audio file whereby the video file fragment compilation and the identifier-
 the unique identifier being abstract and resolvable for allowing the remote services system and the at least one client to associate the at least one video file fragment with corresponding audio file content across multiple content providers as variously and preferably sourced to multiple clients.

compiling a video compilation from videos that plays alongside audio track content,
the system comprising: a solution stack, the solution stack comprising:










and a remote service system to compile the at least one video into the video
compilation, the video compilation being played alongside the audio track content;








whereby the audio track content can be identified by a unique identifier that is
abstract and resolvable for allowing a solution stack member to associate the at least one video with the audio track content from at least one content source as preferably sourced to the at least one client.

video file fragment being generated at a select start time and at a select end time during playback of a select audio file content segment;…
Claim2 recites the system of claim 1 wherein the audio track content is determined by a start time and an end time, preferably selected by a user of the at least one client

Claim1 recites …;
the unique identifier being abstract and resolvable for allowing the remote services system and the at least one client to associate the at least one video file fragment with corresponding audio file content…;
Claim3 recites the system of claim 1 wherein at least one solution stack member is operable to identify at least one audio track section associated with the at least one video
Claim1 recites …;



content segment
Claim7 recites the system of claim 1 wherein at least one solution stack member is operable to present at least one video alongside an audio track section, for allowing users to interact with the video, the audio track content, social media data, and/or other metadata related to the video.
Claim3 recites the system of claim 2 wherein the remote service system allows the peripheral users to respond to the social media post with segment commentary for ranking the at least one video file fragment and the select audio file content segment amidst competing video file fragments associated with the select audio file content segment.
Claim8 recites the system of claim 7 wherein at least one solution stack member is operable to create social media data that may be used by at least one solution stack member for ranking video compilations, videos, sections of videos, audio tracks, and/or audio track sections

Claim11 recites the system of claim 1 wherein the at least one client is operable to send client request for the video compilation by sending a unique identifier to the remote
service system, the remote service system responding to the client request with the video compilation that may be played alongside the audio track content.
Claim5 recites the system of claim 4 whereby the client is operable to playback the video file fragment compilation and the identifier-affiliated audio file at the same play back position.
Claim12 recites the system of claim 1 wherein the at least one client is operable to play the video compilation alongside the audio track content at given playback positions.


Claims 14-17, 20-21, 24-25 also rejected in view of claims9-13 of the patent.

Claims5,6, 9-10, 13, 18-19, 22-23, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,043,245 in view of Crosland.

Regarding claim5, the claims of the patent do not teaches and Crosland teaches the system of claim 1 wherein at least one solution stack member is operable to programmatically (0034-0035], music video generating using plurality of video clips and associated audio track segment/clip;[0049]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to associate video clip with audio track segments as in Crosland to create customized music video effectively.

Regarding claim6, the claims of the patent do not teaches and Crosland teaches the system of claim 1 wherein at least one solution stack member programmatically selects videos from among multiple videos associated with a select audio track section, to be inserted into the video compilation (0034-0035], music video generating using plurality of video clips and associated audio track segment/clip;[0049]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to associate video clip with audio track segments as in Crosland to create customized music video effectively.

Regarding claim9 the claims of the patent do not teach and Crosland teaches the system of claim 7 wherein at least one solution stack member is operable to comprise or interact with a currency system for transferring units of value to/from users based on their activity and interaction with videos, audio tracks, audio track sections, or related metadata ([0043], [0045], purchase and download soundtrack).
The motivation for combining the prior arts discussed in claim6 above.

([0027], [0036], multiple video clips insert in to a music video).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to insert multiple clips in order to create a music video in collaboration with multiple user efficiently.

Regarding claim13, the claims of the patent do not teach and Crosland teaches the system of claim 1 wherein at least one solution stack member is operable to play at least one video and/or at least one audio track section at alternative speeds of playback ([0017], client 102(stack member) comprises computing device which can play content at different speed (fast, slow)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to play the content at alternative speed(fast, slow) of playback in order to view/skip the content as desired by the viewer to further edit / process the audio/video.
Claims 18-19, 22-23, 26 are also rejected for similar reason as discussed in claims 5-6, 10, 13 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Crosland in view of Savenok et al US 2017/0041280(hereinafter Savenok).

Regarding claim1,Crosland teaches a  system operable within a computer network environment for compiling a video compilation from videos  that plays alongside audio track content, the system comprising: a solution stack, the solution stack comprising: at least one client to provide at least one video([0022-0023], videos from the client 102 stored in the database 128); and a remote service system to compile the at least one video into the video compilation, the video compilation being played alongside the audio track content([0026], fig. 1 a music video generator 132  generates music video based on the video clip and an audio track) but does not teach  and  Savenok teaches whereby the audio track content can be identified by a unique identifier that is abstract and resolvable for allowing a solution stack member to associate the at least one video with the audio track content from at least one content source multiple content sources preferably sourced to the at least one client ([0061],  song or media file identification  utilizing waveform metrics(abstract and resolvable)  of the content).


Regarding claim2,Crosland teaches the system of claim 1 wherein the audio track content is determined by a start time and an end time, preferably selected by a user of the at least one client ([0020],[0029], audio track divided to create audio track segment/clip having a particular duration(length)).

Regarding claim3, Crosland teaches the system of claim 1 wherein at least one solution stack member is operable to identify at least one audio track section associated with the at least one video (0034-0035], music video generating using plurality of video clips and associated audio track segment/clip)

Regarding claim4, Crosland teaches the system of claim 1 wherein at least one solution stack member is operable to associate the video with at least one audio track section, based on metadata ([0026], [0034], video clip is indexed or tagged with an identifier to associated with the audio track segment).

Regarding claim5, Crosland teaches the system of claim 1 wherein at least one solution stack member is operable to programmatically associate at least one audio track section with at (0034-0035], music video generating using plurality of video clips and associated audio track segment/clip;[0049]).

Regarding claim6, Crosland teaches the system of claim 1 wherein at least one solution stack member programmatically selects videos from among multiple videos associated with a select audio track section, to be inserted into the video compilation (0034-0035], music video generating using plurality of video clips and associated audio track segment/clip;[0049]).

Regarding claim7, Crosland teaches the system of claim 1 wherein at least one solution stack member is operable to present at least one video alongside an audio track section, for allowing users to interact with the video, the audio track content, social media data, and/or other metadata related to the video ([0028], interactive user generated content).

Regarding claim8, Crosland teaches the system of claim 7 wherein at least one solution stack member is operable to create social media data that may be used by at least one solution stack member for ranking video compilations, videos, sections of videos, audio tracks, and/or audio track sections ([0025], [0028], votes or rating of the video clips on social network).

Regarding claim9, Crosland teaches the system of claim 7 wherein at least one solution stack member is operable to comprise or interact with a currency system for transferring units of value to/from users based on their activity and interaction with videos, audio tracks, audio track sections, or related metadata ([0043], [0045], purchase and download soundtrack).

Regarding claim10, Crosland teaches the system of claim 1 wherein at least one solution stack member inserts additional content into sections of the video compilation ([0027], [0036], multiple video clips insert in to a music video).

Regarding claim11, Crosland teaches the system of claim 1 wherein the at least one client is operable to send a client request for the video compilation by sending a unique identifier to the remote service system, the remote service system responding to the client request with the video compilation that may be played alongside the audio track content ([0038-0039], user request send to a server. The server generates a music video).

Regarding claim12, Crosland teaches the system of claim 1 wherein the at least one client is operable to play the video compilation alongside the audio track content at given playback positions ([0041], video played in synch with original sequence of the audio track).

Regarding claim13, Crosland teaches the system of claim 1 wherein at least one solution stack member is operable to play at least one video and/or at least one audio track section at alternative speeds of playback ([0017], client 102(stack member) comprises computing device which is capable of playing content different speed (fast, slow))

Claim14 is rejected for similar reason as described in claim1 above.
Claim15 is rejected for similar reason as described in claim2 above.

Claim17 is rejected for similar reason as described in claim4 above.
Claim18 is rejected for similar reason as described in claim5 above.
Claim19 is rejected for similar reason as described in claim6 above.
Claim20 is rejected for similar reason as described in claim7 above.
Claim21 is rejected for similar reason as described in claim8 above.
Claim22 is rejected for similar reason as described in claim9 above.
Claim23 is rejected for similar reason as described in claim10 above.
Claim24 is rejected for similar reason as described in claim11above.
Claim25 is rejected for similar reason as described in claim12 above.
Claim26 is rejected for similar reason as described in claim13 above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484